OFFICE ACTION : REFUSAL
The merits of this application have been carefully examined again in view of applicant's response, filed 27 January 2022, including remarks, amended specification, and amended drawings.  Applicant's amendment has overcome the rejection under 35 USC § 112 (a) and (b) presented in the previous Office action.  Therefore this rejection is herein withdrawn. Applicant's amendment fails to comply with the description requirement, thus necessitating a new claim rejection under 35 USC § 112 (a) that is herein made FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Objection to the Title
The title of the design being claimed must be descriptive, accurate, clear, and must be directed towards a single article of manufacture in which the design is embodied or applied by the generic name generally known and used by the public (35 USC 171, MPEP 1503.01.I).  The title is objected to because the title (“baby monitoring”) is NOT an article of manufacture. The title may be amended to read:
-- Baby Monitor --



Final Claim Rejection - 35 USC § 112 (a)
The claim is FINALLY REJECTED under 35 U.S.C. § 112 (a), first paragraph as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, 
ALL FIGURES – The amended disclosure (filed 27 January 2022) is inconsistently disclosed with the original disclosure (filed 11 September 2020). The original disclosure included more straight edge contours of the claimed design, whereas those elements are more rounded in the amended disclosure. Also, the amended disclosure has included additional seam lines that were not understood in the original disclosure. See annotated figures below.
A: The contours of the hat in the amended disclosure are shown as solid lines, depicting seam lines or hard edges; whereas the original disclosure shows soft contours.
B: The stitching disclosed in the original disclosure is disclosed as a solid seam/edge line in the amended disclosure.
C: The edge of the screen/face element abutting the remainder of the head was disclosed with a straight/hard edge in the original disclosure, whereas the amended element discloses a contour or curvature.
D: The edge of the belly button element abutting the body was disclosed with a straight/hard edge or bevel in the original disclosure, whereas the amended element discloses a contour or curvature.
E: The edge of the foot abutting the leg was disclosed with a straight/hard edge or bevel in the original disclosure, whereas the amended element discloses a contour or curvature.
F: The seam line dissecting the claimed design vertically was not understood in the original disclosure.
G: 
H: Additional contouring disclosed in the amended figures that was not apparent in the original disclosure.
I: Additional two tiered based element disclosed in the amended figures that was not apparent in the original disclosure.
J:  The original disclosure depicts a seam line in the hat that is disclosed as a contour line in the amended disclosure.
K:  The original disclosure depicts a stitching line in the hat that is disclosed as a double solid edge line in the amended disclosure.
L: The contour in the original disclosure differs from the contour in the amended disclosure.
M: The original disclosure depicts a seam line in the hat that is disclosed as a contour line in the amended disclosure.

    PNG
    media_image1.png
    721
    1082
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    1104
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    751
    1033
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    774
    904
    media_image4.png
    Greyscale




To overcome the rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or applicant may amend the drawing disclosure so that the claimed design is supported by the original disclosure.
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Amendments must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office communication. 


Conclusion
The claim stands finally rejected under 35 USC § 112 (a) for failure to meet the description requirement for the reasons set forth above. The references cited but not applied are considered cumulative art related to the claimed design.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915